NUMBER 13-16-00561-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                IN RE ANDRINA DE ANDA


                          On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam1

        Relator Andrina De Anda filed a petition for writ of mandamus in the above cause

seeking to enforce a forum selection clause contained in an attorney-client agreement

that she entered with real parties in interest, Jason C. Webster, P.C. d/b/a The Webster

Law Firm and Jason C. Webster. This Court requested and received a response from

the real parties in interest and further received a reply thereto from relator. The real




         1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
parties in interest have now informed this Court that they have filed a notice of nonsuit in

the case underlying this original proceeding, thereby rendering this current petition for writ

of mandamus moot.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply, and the nonsuit, is of the opinion that this matter has been

rendered moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005)

(orig. proceeding) (“A case becomes moot if a controversy ceases to exist between the

parties at any stage of the legal proceedings . . .”); State Bar of Tex. v. Gomez, 891
S.W.2d 243, 245 (Tex. 1994) (stating that, for a controversy to be justiciable, there must

be a real controversy between the parties that will be actually resolved by the judicial

relief sought). Accordingly, the Court DISMISSES the petition for writ of mandamus as

moot. See TEX. R. APP. P. 52.8(a).

                                                                        PER CURIAM

Delivered and filed the
13th day of January, 2017.




                                                 2